Mr. Justice McBride
delivered the opinion of the court.
The defense is unconscionable. Defendant sent its agent out to adjust and settle the loss, and he did settle the amount of it, and agreed that his company should pay it. He was not a mere adjustee or investigator. He had authority to settle, as defendant admits. Defendant cannot send out an agent clothed with such authority and trick unsuspecting claimants into a reliance on his representations, and then repudiate them by attempting to hide behind obscure clauses in the policy. There is no question as to the amount of the loss, and no serious question as to the representations made by defendant’s agent; and, if defendant had required further formal proof, it should, in common honesty, have notified plaintiffs to furnish them.
It is claimed that the complaint does not state facts sufficient to constitute a cause of action, in that it fails to state that plaintiffs were the owners of the stock of goods at the time they were burned; but, in our opinion, this fact is sufficiently stated. In clause 3 of the complaint, it is alleged that plaintiffs were the owners of the stock of goods when they were insured; and in clause 4 it is stated “that on the 5th day of December, 1909, said stock of goods ‘so owned by. plaintiffs was burned and destroyed by fire.” The parties went to trial on these pleadings, and there was no objection to any evidence offered by plaintiffs. We think the allegation of ownership was sufficient, even upon demurrer. It is certainly good after verdict.
The judgment is affirmed. Affirmed.